DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Response to Amendment
Applicant’s amendments filed 04 December 2021 with respect to the specification and drawings have been fully considered and are deemed to overcome the previous objections. 
Applicant’s amendments filed 04 December 2021 with respect to the claims have been fully considered. Any claim objections and/or 35 U.S.C 112 rejections not repeated herein are considered to be overcome by the amendments and/or arguments.
Response to Arguments
Applicant's arguments filed 04 December 2021 addressing Pasquet in the context of amended claim 1 have been fully considered and they are persuasive. The Office acknowledges that Pasquet element 13, which is the only element that can correspond with the claimed “flange” due to embodying “adjustable along a circumferential direction”, is not coaxial with the bearing 21 & 22 & 30.


Examiner’s Comment
The accompanying interview summary records an examiner’s amendment proposal made to Applicant. In the proposal, the Office indicated that a prior art rejection over Pasquet ‘599 (US 2013/0243599) is applicable. After further consideration, the Office withdraws such indication since inner ring 22 is not toothed and/or since the toothed portions 62,63 are attached to the hub, not the blade, thereby failing to address limitations of claim 1.
Claim Objections
Claims 1-17 are objected to because of the following informalities:   
In claim 1, 3rd line from bottom, “a mounting position of the flange on the hub” should be changed to --the flange is mounted on the hub such that it-- (to improve the formality of claim 2 by precluding antecedent basis issues with “a plurality of mounting positions” in claim 2).
In claim 1, 2nd to last line, --permitting-- should be added before “changing”.
In claim 2, line 3, “of the variable pitch bearing” should be deleted (to imbue proper antecedent basis practice - “circumferential direction” is not antecedently assigned to “variable pitch bearing”).
In claims 10-17, “a blade and a variable pitch mechanism as described in” should be changed to --a rotor having the variable pitch mechanism of-- (to improve the formality of the 
Claims 3-9 are objected to due to dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “a structure of circular or a structure of part of a circular coaxially with the variable pitch bearing” is grammatically unclear since “a structure of circular” is grammatically incomplete, “a structure of part of a circular” is grammatically incomplete, and “coaxially with the variable pitch bearing” is grammatically incomplete, thereby rendering indefinite the geometry(ies) and/or structure relationship(s) specified thereby. Due to dependency, this rejection also applies to claims 2-17. In order to permit proper examination, this is considered to mean a circular ring or part of a circular ring (note: see par. [0030] using this language).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garde (US 2014/0328681; previously cited).

In reference to claim 1 (as far as it is clear and definite)
Garde discloses:
A variable pitch mechanism for a wind turbine, comprising a variable pitch bearing and a driving gear (i.e., pinion 34), wherein the variable pitch bearing comprises an outer ring (26), secured to a hub (i.e., the assembly of elements 6, 42, 44, 46, and 48), and an inner ring (i.e., the assembly of inner ring 24 and pitch gear 36), connected to a blade (4), wherein an inner circumferential surface (i.e., the inner surface of ring 36, which is toothed) of the inner ring is provided with teeth, 
a flange (i.e., support 30), wherein the flange is a structure of circular or a structure of part of a circular (note: the radially outer region of support 30, where pinion 34 is mounted, is arc-shaped in conformance with ring 24 - see Figures 2 and 3) coaxially with the variable pitch bearing, and the flange is arranged on the hub (6 & 42 & 44 & 46 & 48), the driving gear is mounted on the flange and engages with the teeth on the inner ring (24 & 36), and a mounting position of the flange (30) on the hub (6 & 42 & 44 & 46 & 48) is adjustable along a circumferential direction (see par. [0036]; compare Figures 5B and 5C) relative to the inner ring (24 & 36), thus changing a meshing area between the inner ring and the driving gear (34).

In reference to claim 10
Garde discloses:
A wind turbine, wherein, the wind turbine comprises a blade (4) and a variable pitch mechanism as described in claim 1.

Allowable Subject Matter
Claim 2, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 3-9 and 11-17 would also be allowable by virtue of their dependence on claim 2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745